FILED

MAR -9 2020
UNITED STATES DISTRICT COURT

Clerk, U.S. District & Bankruptcy
FOR THE DISTRICT OF COLUMBIA Courts for the District of Columbia

KEVIN GREEN, )
Plaintiff,
v. Civil Action No. 20-0536 (UNA)
BRUCE CLEVELAND, et al.,
Defendants. )
MEMORANDUM OPINION

The plaintiff brings this action under 42 U.S.C. § 1983 against Bruce Cleveland,
President and Chief Executive Officer of Presidential Bank and the attorneys who represented
Presidential in proceedings before the United States Bankruptcy Court for the District of
Columbia. It appears that the businesses the plaintiff once controlled defaulted on loans obtained
from Presidential Bank, and that these businesses declared bankruptcy. The plaintiff asks this
Court “to have these attorneys . . . disbarred and jailed immediately” for having violated his
“constitutional rights and treating [him] like we’re living in the Civil War era.” Compl. at 10
(page numbers designated by CM/ECF). The plaintiff demands damages of $150 million . . . for
mental pain suffered and health damages . . . and financial hardship” he has suffered as a result
of the defendants’ actions. Jd. at 10-11. He also “want[s] this bank shut down so [it] won’t treat
another black man in America like he has no rights.” /d. at 11.

Section 1983 provides:

Every person who, under color of any statute, ordinance, regulation, custom, or

usage, of any State or Territory or the District of Columbia, subjects, or causes to

be subjected, any citizen of the United States or other person within the jurisdiction

thereof to the deprivation of any rights, privileges, or immunities secured by the

Constitution and laws, shall be liable to the party injured in an action at law, suit in
equity, or other proper proceeding for redress... .
 

42 U.S.C. § 1983 (emphasis added). “To state a claim for relief in an action brought under §
1983, [a plaintiff] must establish [1] that [he was] deprived of a right secured by the Constitution
or laws of the United States, and [2] that the alleged deprivation was committed under color of
state law.” Yelverton v. Smith, No. 1:15-CV-0552, 2017 WL 6271266, at *2 (D.D.C. Feb. 14,
2017) (quoting Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999)). For purposes of
this Memorandum Opinion, the Court presumes without deciding that the plaintiff has been
deprived of constitutionally-protected rights. The fatal defect of the plaintiff's complaint is its
failure to allege that any of the named defendants acted “under color of” State or District of
Columbia law.

“The traditional definition of acting under color of state law requires that the defendant in
a § 1983 action have exercised power ‘possessed by virtue of state law and made possible only
because the wrongdoer is clothed with the authority of state law.’” West v. Atkins, 487 U.S. 42,
49 (1988) (quoting United States v. Classic, 313 U.S. 299, 326 (1941)). No factual allegations of
the plaintiff's complaint suggest that these defendants, for example, performed an official duty
pursuant to State or District of Columbia authority. Here, a bank loaned money to businesses
which failed to repay the loans, and legal action ensued. This is private activity, and “the under-
color-of-state-law element of § 1983 excludes from its reach ‘merely private conduct, no matter
how discriminatory or wrongful[.]’” Am. Mfrs. Mut. Ins. Co. 526 U.S. at 50 (quoting Blum vy.

Yaretsky, 457 U.S. 991, 1002 (1982) (additional citation and footnote omitted)).
 

The Court concludes that the complaint fails to state a § 1983 claim. Accordingly, the
Court will grant the plaintiff's application to proceed in forma pauperis and dismiss the

complaint without prejudice. An Order is issued separately.

DATE: March b , 2020

 
 
   

. MCFADDEN
United States District Judge